PARDEE, Circuit Judge
(dissenting). The controversy shown by the record is one of an easement vel non over a piece of propertjr admitted to belong to the United States, and -the suit is one by. ap-pellees against the agents of the United States in possession and custody of the property to declare such easement.
In order to render any valid or effective decree, the United States are a necessary and' indispensable party, and they cannot be made a party without their assent.
The particular order appealed from' is one which restrains the appellants, the agents of the United States as aforesaid, in the use and occupation of the property; and I doubt the propriety (to say nothing of the authority) of the court, even with proper and indispensable parties before it, to issue preliminarily, and before a final hearing, any injunction restraining the use of the property. United States v. Lee, 106 U. S. 196, 1 Sup. Ct. 240, 27 L. Ed. 171, should not control, under the conceded facts in this case, but rather Stanley v. Schwalby, 162 U. S. 255, 16 Sup. Ct. 754, 40 L. Ed. 960, wherein, all the judges concurring, United States v. Lee was distinguished as follows:
“In that case an action of ejectment was brought in the Circuit Court of the United States against officers occupying in behalf of the United States lands used for a military station and for a national cemetery. The Attorney General filed a suggestion of these facts, and insisted that the court had no jurisdiction. The plaintiffs produced sufficient evidence of their title and possession, and the United States proved no valid title. This court held that the officers were trespassers, and liable to the action; and therefore affirmed the judgment below, which, as appears by the record of that case, was simply a judgment that the plaintiffs recover against the individual defendants the possession of the lands described, and costs. And this court distinctly recognized that, if the title of the United States were good, it would be a justification of the defendants.”
In the instant case the title and full ownership of the United States is conceded, and the agents of the United States are not trespassers.
I am clear that the injunction pendente lite should be dissolved. In my opinion the proper disposition of the case is to reverse and remand, with instructions to dismiss the case, unless within some reasonable time, to be fixed by the Circuit Court, the United States shall intervene and submit the controversy to the court.